EXHIBIT 10(p)

AMENDMENT

TO

EXCESS BENEFIT PLAN

 

THIS AMENDMENT is adopted this 19th day of July , 2005 by ESB FINANCIAL
CORPORATION (formerly known as “PennFirst Bancorp, Inc.” and hereinafter simply
referred to as “ESB”).

 

RECITALS:

 

WHEREAS, ESB is the sponsor of the ESB Financial Corporation Excess Benefit Plan
(formerly known as the “PennFirst Bancorp, Inc. Excess Benefit Plan” and
hereinafter simply referred to as the “Plan”); and

 

WHEREAS, the Plan provides for the payment of certain deferred compensation to
the participants in the Plan, subject to the terms and conditions set forth in
the Plan; and

 

WHEREAS, Section 409A of the Internal Revenue Code (added to the Code by the
American Jobs Creation Act of 2004) and IRS Notice 2005-1 contain new rules
governing the taxation of nonqualified deferred compensation arrangements,
generally effective January 1, 2005; and

 

WHEREAS, Q. & A. 19 in IRS Notice 2005-1 permits parties to amend existing
deferred compensation arrangements during 2005 in order to conform to the
provisions of Section 409A; and

 

WHEREAS, ESB now wishes to amend the Plan in order to achieve compliance with
Section 409A, in accordance with Q. & A. 19 in IRS Notice 2005-1.



--------------------------------------------------------------------------------

NOW, THEREFORE, ESB, intending to be legally bound, hereby amends the Plan,
effective January 1, 2005, as follows:

 

FIRST: The following new language is hereby added to Section 5.02 of the Plan:

 

 

“Notwithstanding any other provision in this Plan, all amounts held in the Plan
attributable to Supplemental Matching Contributions and Supplemental ESOP
Allocations credited to the account of a Participant after December 31, 2004
will be distributed to the Participant or the Participant’s beneficiary as soon
as administratively feasible after the earlier of:

 

(a) the date of the Participant’s death, or

 

(b) the date which is six months after the date of the Participant’s termination
of employment with the Company for any reason other the Participant’s death.”

 

 

 

SECOND: In all other respects, the Plan is hereby ratified and confirmed.

 

 

 

INTENDING TO BE LEGALLY BOUND HEREBY, ESB has signed below as of the day first
above written.

 

 

ATTEST:   ESB FINANCIAL CORPORATION:   /s/  Frank D.
Martz                               By     /s/  Charlotte A.
Zuschlag                         Frank D. Martz, Secretary     Charlotte A.
Zuschlag, President